DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 February 2021 has been entered.
Information Disclosure Statement
The information disclosure statement filed January 2020 fails to comply with 37 CFR 1.98(a)(3)(i) because non-translated NPL document does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-10, 12-17 and 19-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2010/0173474 to Arita et al. in view of US Patent Pub. No. 2005/0215030 to Yamamoto and U.S. Patent Pub. No. 2004/0137699 to Kurosawa and U.S. Patent Pub. No. 2011/0223743 to Saito et al.  
Regarding claims 1 and 9:  Arita et al. disclose a system substantially as claimed, the system comprising:   a carrier substrate  (Fig. 3B, 8) for supporting a semiconductor during dicing and other semiconductor wafer manufacturing processes; a laser scribe apparatus (Fig. 4, 10) capable of patterning a mask disposed over the semiconductor wafer to provide a patterned mask with gaps, exposing regions of the semiconductor wafer between the integrated circuits; and a plasma etch chamber (Fig. 6, 20) capable of etching the semiconductor through the gaps in the patterned mask to singulate the integrated circuits.

However, Arita et al. fail to disclose the carrier substrate supporting the substrate by use of a double-sided ultraviolet  (UV) releasable film including a first side and a second side with a carrier film therebetween, wherein the first side and the second side are both UV releasable and differentiated 

Yamamoto disclose a carrier substrate (Fig. 1A-C and 2A, 3) supporting a substrate (1) by use of a double-sided ultraviolet  (UV) releasable film (2) including a first side (2b2) contacting the substrate to be processed and a second side (2b1) contacting the carrier substrate and with a carrier film (a) therebetween, wherein the first side and the second side are both UV releasable and differentiated from one another in thickness or chemistry.  The carrying configuration is provided in order to provide strength and rigidity to the substrate during processing the configuration, to provide a supporting mechanism that can be easily separated without breaking the substrate and a carrier substrate that may be reused (see, e.g., paras. 11-17, 24-28 and 34-43).  In para. 28, Yamamoto disclose that the second side is designed to release under milder conditions than the first side (i.e. more completely curable at a specified UV condition), so that their release may be sequential.

It would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a carrier substrate supporting a substrate by use of a double-sided ultraviolet  (UV) releasable film including a first side  and a second side with a carrier film therebetween, wherein the first side and the second side are both UV releasable and differentiated from one another in thickness or chemistry to in Arita et al., wherein the carrying configuration is provided in order to provide strength and rigidity to the substrate during processing the configuration, to provide a supporting mechanism that can be easily separated without breaking the substrate and a carrier substrate that may be reused as taught by Yamamoto.

Arita et al. in view of Yamamoto disclose the apparatus substantially as claimed and as described above, including the adhesive film UV releasable layers differentiated from one another in chemistry in order to facilitate the desired processing sequence (see, e.g., para. 28).

However, Arita et al. in view of Yamamoto fail to disclose the adhesive film UV releasable layers differentiated from one another in thickness.

Kurosawa teach that in addition to chemistry (i.e. material composition), thickness can also be used to control the preferred characteristics of an adhesive tape (see, e.g., para. 124).  Examiner also notes that the courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was filed to have optimized the chemistry and/or the thickness of the first side and second side adhesive films in Arita et al. in order to control the preferred characteristics thereof as taught by Kurosawa such that a desired differentiation may be obtained as taught Yamamoto et al.

As detailed above, Kurowsawa teaches that the thickness of an adhesive tape can be optimized to obtain desired characteristic.  Also, as detailed above, in para. 28, Yamamoto disclose that the second side is designed to release under milder conditions than the first side (i.e. more completely curable at a specified UV condition), so that their release may be sequential.  That is the desired optimized characteristic is that the first side release before the second side.  However, although the combination of the prior art fairly teaches optimizing the thickness, the prior art does not explicitly teach that as a result of this optimization , the first thickness is selected to be greater than the second thickness such that the desired result of the second adhesive side being more curable than the first side is achieved.

As detailed above, it has been found that one of ordinary skill in the art exercising ordinary creativity, common sense and logic (and the prior art teachings) would be capable of finding optimized  thicknesses (and therefore relative thicknesses) based on the routine experimentation.  Additionally, 
Nevertheless, to further exhibit the obviousness of the feature, Examiner notes that Saito et al. teach that a greater thickness will require more curing time (see, e.g., 53).
Thus, it is further obvious based on the additional teachings of Saito et al. that the first thickness should be selected to be greater than the second thickness such in order to produce the desired result of the second adhesive side being more curable and more releasable than the first side.

Note:  Independent claims 1, 9 and 17 do not consistently refer to the first and second side of the UV tape.  In order to streamline the rejection, the tape of Yamamoto has been referred to using the nomenclature of claim 1 (i.e. the second side adjacent semiconductor is designed to release/cure prior to the first side adjacent carrier substrate based on their composition).  

Regarding intended use recitations of the claimed apparatus, Examiner notes that the prior art apparatus must only be capable of the intended use(s) and that the courts have ruled claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959); a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987);  the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

With respect to claims 2, 10, Arita et al. disclose use of UV irradiating light (Fig. 2, ST7), such that a UV light source must necessarily be provided.  Again, it is noted that the courts have ruled that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Additionally, Yamamoto disclose that a UV light source may be provided in order to facilitate the release (see, e.g., paras. 11-17, 24-28 and 34-43).

With respect to claims 4, 12, the carrier substrate/support structure of Arita et al. has a diameter substantially the same as the semiconductor wafer (see, e.g. Fig. 3-b).  Examiner also notes that the courts have ruled that the inclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.  In re Young, 75 F.2d 966, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).

With respect to claims 5 and 13, Yamamoto discloses the substrate carrier may be a rigid UV transmissible carrier (see, e.g., para. 30).

With respect to claims 6 and 14, the carrier substrate comprises one or more of glass, fused quartz, sapphire and a ceramic (see, e.g., para. 30).

With respect to claims 7 and 15, the carrier substrate has a thickness in a range of 300µm (0.3mm) to 800µm (0.8mm) the carrier substrate has a thickness in a range of 300µm (0.3mm) to 800µm (0.8mm).

With respect to claims 8 and 16, Yamamoto disclose various properties of the carrier substrate as stated above, but not that it is doped to have a resistivity of 108 Ohm-cm or less at 20 degrees C.  However, Yamamoto do teach that various materials can be used and optimized as long as they are stiff enough to provide mechanical support.   The courts have ruled that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Thus, it would have been obvious to one of ordinary skill in the art at the time Applicant’s invention was made to have provided a carrier substrate having appropriate features with respect to resisitivity in Arita et al. and Yamamoto in order to have provided a substrate carrier having sufficient mechanical integrity as taught by Yamamoto.

With respect to claims 17 and 19-20, each of the limitations is addressed above with respect to the disclosures of Arita et al., Yamamoto, Kurosawa and Saito et al. and previously addressed similar claim limitations.


Response to Arguments
Applicant's arguments filed 1 February 2021 have been fully considered but they are not persuasive. 
As detailed above, the previously relied upon prior art references (Arita et al., Yamamoto, Kurosawa) teach optimization of thickness in relation to curability such that desired characteristics are obtained.  In order to further render the claimed invention obvious, Saito et al. is also relied upon as it also teaches how thickess and curability may be optimized to obtain desired characteristics.  
Examiner also notes, in response to Applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARLA MOORE whose telephone number is (571)272-1440.  The examiner can normally be reached on Monday-Friday, 9am-6pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARLA A MOORE/               Primary Examiner, Art Unit 1716